In a habeas corpus proceeding, the mother appeals from so much of a judgment of the Supreme Court, Nassau County (Burstein, J.), entered August 2,1983, as denied her application for a counsel fee for her defense in the proceeding.
Judgment affirmed insofar as appealed from, with costs.
Considering the circumstances of the case and of the respective parties, we find no abuse of discretion in the denial of the mother’s application for a counsel fee (see Domestic Relations Law, § 237, subd [b]). The record shows that the habeas corpus proceeding was brought on as a result of the mother’s violation of the visitation provisions of the parties’ separation agreement. Such misconduct is properly the basis for denial of a party’s application for attorney’s fees (see Dobransky v Dobransky, 89 AD2d 614). Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.